DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow control feature in claims 1 and 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In the instant case applicant states, “…a flow control feature configured to decrease an imbalance in flow…”
	For examination purposes a flow control feature is being interpreted under broadest reasonable interpretation fin placement, spacing, size, shape, etc. located within a flow passage fall under scope of  “a flow control feature”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2016/0230595 to Wong et al.

	Walls (see figure 4) defining at least two circuit passages (botto0m and top passages (104) as seen in figure 4)  for porting a first fluid (Fluid “@”) a first of the circuit passages defining a first passage length (inherently each passage has a length), and a second of the circuit passages (top passage (104)) defining a second passage length (again inherent), the second passage length being different from the first passage length (inherently the second passage due to the radially outward positioning on the curved heat exchanger has a longer length to accommodate the curvature) the wall being in thermal communication with a second fluid (fluid D) while isolating the first fluid from the second fluid, at least one of the first circuit passage and the second fluid passage includes a flow control feature (heat transfer surfaces (104) configured to decrease an imbalance in flow between the first circuit passage and the second circuit passage compared to if the flow control features were not present (paragraphs [0044] and[0049] discusses the heat transfer features are effective in control properties of the system as the fluid flows through to for example minimize pressure drops ,therefore the heat transfer surfaces (104) create a decrease in imbalance vs a system where they were not present as their purpose is to control the characteristics of the device).

In re claims 2, 3, and 17, Wong discloses the apparatus as described above including the first circuit passage and the second circuit passage are configured in a curved geometry defining an inner radius and an outer radius, the inner radius being smaller than the outer radius (inherently an inner radius is smaller than an outer radius if the radius is measured from the same central point, in this case as seen in figure 4 of Wong the outer passage has a larger radius than the inner passage).
 Wong discloses the apparatus as described above including the first circuit passage (bottom passage (104) relative to figure 4) is disposed in a region of the heat exchanger arrangement proximate the inner radius (first passage is the inner passageway defining the inner radius); and


In re claim 12, Wong discloses the apparatus including cobalt, titanium, aluminum, iron (stainless steel is a form of iron) being examples of materials the device is formed from. [0051]

In reclaim 14, Wong discloses the apparatus as described above including the heat exchanger arrangement is made using an additive manufacturing process. [0050]

In re claim 15, Wong discloses the apparatus as described above including the heat exchanger is a conformal heat exchanger core; and the conformal heat exchanger core is configured to conform to an outer portion of a circular shape (heat exchanger is conformal in shape and curved as seen in figure 4, and designed to fit to the circular shape of a gas turbine engine which is circular in shape in cross section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2016/0230595 to Wong et al.
In re claims 4-11, 18-20, Wong discloses the apparatus as described above including the first and second passages comprising wavy fins but fails to specifically disclose the flow control feature is a difference in fin spacing, height, density, Shape, and cross sectional flow area (which changes to the fins directly affect), wherein the fin spacing in the first circuit passage is less than the fin spacing in the second circuit passage and 
The fin spacing in the first circuit passage is configured to restrict flow therethrough, thereby increasing a flow impedance in the first circuit passage.
However examiner notes that paragraphs [0044] - [0049] disclose the passages can include various sectors with various characteristics such as height, thickness, aspect ratio, number (density), shape (which would encompass fin amplitude and wavelength), etc. (all of which affect cross sectional flow area) in order to control the fluid flow through the passage to effect heat transfer characteristics and flow characteristics (such as pressure drop).
Therefore examiner asserts Wong already anticipates changes to the fins such as spacing, height, density etc. to optimize the flow of fluid through the apparatus to achieve desired characteristics of flow and heat transfer.
Further examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the appropriate fin spacing, height, or density to reduce imbalance in the channels, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In the instant case the shape, size, spacing, etc. of the fins directly affects the heat transfer characteristics and the fluid flow characteristics.  Therefore one skilled in the art would be attempting to optimize the flow of fluid through the apparatus to achieve the optimal thermal efficiency.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2016/0230595 to Wong et al.  as applied to claim 1 above, and further in view of U.S. Patent #3,426,841 to Johnson.
Wong discloses the apparatus as described above but fails to disclose the inclusion of one or more polymers selected from the group consisting of polypropylene, polyethylene, polyphenylene sulfide and polytetrafluoroethylene.
Johnson however teaches that it’s known to use polymers in a heat exchanger parts as they are corrosion and scale resistant and specifically cites polypropylenes being efficient and economical and are capable of providing great strength while being lighter pressure and temperature resistant. [column 2, lines 30-49]
Therefore it would be obvious to one having ordinary skill in the art the modify the apparatus disclosed by Wong to include polymer parts and more specifically polypropylene parts as taught by Johnson as such modification provides art recognized advantages such as corrosion and scale resistant surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,883,117 to Dobbs et al., U.S. Patent #5,273,106 to Drake, U.S. PG-Pub 2012/0216544 to Eleftheriou et al., U.S. Patent #8,387,362 to Storage et al., U.S. PG-Pub 2018/0245854 to Sabo et al., U.S. PG-Pub 2021/0071968 to Streeter et al., U.S. Patent #10,954,858 to Army, Jr. et al., and U.S. PG-Pub 2021/0102743 to Elsherbini et al. disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649